      Case 4:21-cv-00030-MW-MAF Document 7 Filed 02/05/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

FRANKLIN C. SMITH,

             Plaintiff,

v.                                      Case No. 4:21cv30-MW/MAF

NANCY PELOSI &
FEDERAL BUREAU OF
INVESTIGATIONS,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 5, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 6. This Court liberally construes

Plaintiff’s objections as a request for leave to amend his complaint. Ordinarily, leave

should be freely granted when a more carefully drafted complaint might state a

claim. But this Court is not required to grant leave when amendment would be futile.

See Gary v. U.S. Government, 540 F. App’x 916, 917-18 (11th Cir. 2013). Here,

amendment would be futile as Plaintiff’s allegations—that Nancy Pelosi and the FBI

willfully and sadistically fabricated charges against Michael Flynn, that U.S. District

Court Judge Sullivan convicted Mr. Flynn to “cripple the integrity of our armed

forces,” and that this caused irreparable “psychological damage to Plaintiff and the
      Case 4:21-cv-00030-MW-MAF Document 7 Filed 02/05/21 Page 2 of 2




American people,” in addition to Plaintiff’s apologetics for the breach of the U.S.

Capitol on January 6, 2021—are irrational and incredible. Allowing Plaintiff to file

an amended complaint would not fix this defect. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating,

“Plaintiff’s complaint, ECF No. 1, is DISMISSED with prejudice for lack of

standing, improper venue, and failure to state a claim upon which relief may be

granted.” The Clerk shall also close the file.

      SO ORDERED on February 5, 2021.

                                       s/Mark E. Walker
                                       Chief United States District Judge
